Title: From Alexander Hamilton to Jeremiah Wadsworth, [April 1791]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


[Philadelphia, April, 1791]
My Dear Friend
You will think me a sad delinquent and You will have reason. I plead guilty & crave the mercy of the Court.
The two Credits of July 31. 1786 stand in my book as different



3500
}
Dollars. This renders it less probable that they should


sums—




3000


be one payment as you appear by your letter of the 24 of April 1791 to think possible. I have not on examination found any additional light. If none can be found by you it must stand as two payments; though I wish you to examine: because when I came to render an Account to Mr. Church July 87. I found myself considerably more in arrear to him than from what I had supposed to be the course of my remittances I had imagined.
We have nothing new here. The News Paper fire has abated. The beginning of next Month I begin a certain undertaking.
Yrs. affecy & truly
A Hamilton
J Wadsworth Esq.
